Name: Council Regulation (EC) No 2052/2003 of 17 November 2003 amending Regulation (EEC) No 1907/90 on certain marketing standards for eggs
 Type: Regulation
 Subject Matter: animal product;  marketing
 Date Published: nan

 Avis juridique important|32003R2052Council Regulation (EC) No 2052/2003 of 17 November 2003 amending Regulation (EEC) No 1907/90 on certain marketing standards for eggs Official Journal L 305 , 22/11/2003 P. 0001 - 0002Council Regulation (EC) No 2052/2003of 17 November 2003amending Regulation (EEC) No 1907/90 on certain marketing standards for eggsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organisation of the market in eggs(1), and in particular Article 2(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) As from 1 January 2004, Community legislation provides for only two categories of eggs. It will therefore no longer be possible to sell class B eggs as table eggs. This creates a certain concern especially in some Member States where the washing of eggs is common and the consumer's preference is in favour of buying washed eggs. The Commission has therefore been asked to allow the practice of washing eggs to continue.(2) Pending an exhaustive scientific report to be drawn up by the European Food Safety Authority in order to identify any health risks connected with egg washing, it is appropriate to provide for a derogation enabling table eggs to be washed on a voluntary basis. In this case, washed eggs should conform to the criteria laid down for class A eggs but should be labelled as "washed eggs" on the pack. This derogation should be subject to the adoption, by the competent authority, of strict standards and to the establishment of strict controls.(3) Likewise, in view of possible health hazards, the period of this derogation should be limited and the areas for the marketing of washed eggs restricted to those parts of the Community's territory in which the competent authorities responsible for issuing authorisations carry out their controls.(4) The provisions of Council Regulation (EEC) No 1907/90(2) have in the past not been applied for egg sales by producers on local markets except auction markets. Control of this derogation has proved to be difficult in particular regarding its limitation to the farmers' own production. In order to facilitate controls, producers should affix their distinctive code on table eggs intended for sale in local markets.(5) Following the merging of class B and C as from 1 January 2004, class B eggs can be sold only to the industry. Certain provisions regarding marking of these eggs and their packs should be adapted.(6) In view of the duration of transport and of climate conditions, the preservation of eggs intended for the retail trade in the French overseas departments presupposes the fulfilment of specific supply requirements; authorisation should therefore be given for eggs intended for that part of the Community's territory to be dispatched chilled.(7) Regulation (EEC) No 1907/90 should therefore be amended,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 1907/90 is hereby amended as follows:1. The following subparagraph shall be added to Article 2(3):"However, eggs sold by the producer in a local public market shall carry the code defined in Article 7(1)(a).";2. the following paragraphs shall be added to Article 6:"4. Packing centres which, on 1 June 2003, were authorised to wash eggs for delivery to the final consumer may, for a transitional period until 31 December 2006, be authorised to continue to wash such eggs, under strict surveillance of the competent authority of the Member State concerned. Such eggs may be marketed throughout all parts of the Community's territory in which the Member States' authorities which issued the authorisations exercise their powers.Washed eggs shall conform to the criteria of class A eggs but shall be graded as 'washed eggs'.Member States shall inform the Commission and other Member States of the names and addresses of the authorised packing centres and the surveillance measures applied.5. Eggs intended for the retail trade in the French overseas departments may be dispatched chilled to that part of the Community's territory. In that case, in view of the time required for transport, the maximum time limit for delivery to the consumer provided for in Article 3(1) of Council Decision 94/371/EC shall be established in accordance with the procedure laid down in Article 17 of Regulation (EEC) No 2771/75.";3. point 1(a) of Article 7 shall be replaced by the following:"(a) Class A eggs and washed eggs shall be stamped with a code designating the producer's distinguishing number and permitting the farming method to be identified.";4. paragraphs (2) and (3) of Article 8 shall be replaced by the following:"2. Class A eggs and washed eggs which no longer have the characteristics fixed for those grades shall be downgraded to class B. They shall be delivered directly to food industry undertakings approved in accordance with Directive 89/437/EEC or the non-food industry, and their packs shall be clearly marked to show this destination.";5. points (e), (f) and (g) of Article 10(1) shall be replaced by the following:"(e) the date of minimum durability followed by appropriate storage recommendations, for class A eggs and for washed eggs;(f) the packing date for class B eggs;(g) the farming method for class A eggs and for washed eggs. These particulars shall be used pursuant to rules to be determined in accordance with the procedure laid down in Article 20;(h) particulars as to refrigeration, in uncoded form, in respect of eggs sold in the French overseas departments;(i) the wording 'washed eggs' for eggs authorised to be washed in accordance with Article 6(4).";6. Article 13 shall be replaced by the following:"Article 131. Eggs displayed or offered for sale in the retail trade shall be presented by quality and weight gradings and by farming method. The different quality and weight gradings as well as the farming method shall be indicated on the display shelves of the eggs in such a manner as to be clearly and unambiguously visible to the consumer.2. The following additional information shall be given in the case of loose eggs displayed for sale:(a) the identification number of the packing centre which graded the eggs or, in the case of imported eggs, the third country of origin;(b) the date of minimum durability followed by appropriate storage recommendations;(c) particulars as to refrigeration, in uncoded form, in respect of eggs sold in the French overseas departments;3. Class A eggs, except for class A eggs marked 'extra' in accordance with Article 12, may be sold in small packs which may be of different weight grading. In this case, the packs shall carry additional information giving the total net weight and shall either be marked 'eggs of different sizes' or shall give an indication of the various weight gradings.";7. point (ee) of Article 15(b) shall be replaced by the following:"(ee) the date of packing and the date of minimum durability followed by appropriate storage recommendations, for class A eggs, and the packing date for class B eggs".Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004, with the exception of Article 1(1) which shall apply as from 1 July 2005.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 November 2003.For the CouncilThe PresidentG. Alemanno(1) OJ L 282, 1.11.1975, p. 49. Regulation as last amended by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1).(2) OJ L 173, 6.7.1990, p. 5. Regulation as last amended by Regulation (EC) No 5/2001 (OJ L 2, 5.1.2001, p. 1).